Citation Nr: 0030202
Decision Date: 03/19/01	Archive Date: 05/21/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420
OCKET NO.  97-31 458	)	DATE MAR 19, 2001
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


ORDER


     The following correction is made in a decision issued by the Board in this case on November 17, 2000:

On page 10, under the heading "Order," the sentence should be completed with "is denied." 



		
	M. Sabulsky
	Member, Board of Veterans Appeals


Citation Nr: 0030202	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for arthritis of the 
thoracic and lumbar spines.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1945 to December 
1946, and from September 1950 to November 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
appellant's claim for arthritis of the thoracic and lumbar 
spines.  The Board reopened the claim in a decision dated in 
August 1999, and remanded the claim for further development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this claim has been obtained by the RO.

2.  The appellant's lumbar and thoracic spine disability, to 
include degenerative changes first manifested many years 
after service, is not causally related to his periods of 
active service and/or his motor vehicle accident in January 
1951.


CONCLUSION OF LAW

Lumbar and thoracic spine disability was not incurred or 
aggravated during active service, and may not be presumed to 
have been incurred during active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his disability of the lumbar and 
thoracic spines was incurred or aggravated during his active 
military service.  According to his statements and testimony 
of record, he incurred an injury to his back, shoulders, neck 
and left upper extremity during a roll- over motor vehicle 
accident in January 1951.  As he was in a combat environment, 
he was sent by field medics to a field hospital, at which 
time he was briefly treated with analgesics and bandaged, and 
sent back to his unit.  He alleges recurrent backache since 
his separation from service which has remained similar in 
nature.  He states that he was treated by private 
chiropractors following his separation from service, but 
indicates that such records are unavailable.  He further 
recalls receiving VA treatment in the 1960's, to include a 
hospitalization.

In support of his claim, the appellant has submitted numerous 
lay statements from his servicemates which corroborate his 
account of a roll- over motor vehicle accident in 1951.  Some 
recalled him being treated by field medics and being sent to 
a field hospital in "Adong."  One servicemate recalled 
seeing him in an upper body cast or bandage.  Others recalled 
his post- accident and post- service complaints of back pain.  
One provided opinion that his current back disability is 
service connected.  A fellow worker recalled his complaints 
of back pain in the early 1950's.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.  38 
U.S.C.A. §§ 1101, 1131 (West 1991).  Arthritis may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent within one year from separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

With respect to a veteran who engaged in combat with the 
enemy during service, VA shall accept as sufficient proof of 
service connection for any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such disease or injury, if consistent with the circumstances, 
conditions or hardships of such service, notwithstanding the 
fact that there is no official record of such aggravation or 
incurrence.  38 U.S.C.A. § 1154(b) (West 1991).  To this end, 
VA shall resolve every reasonable doubt in favor of the 
veteran.  Id.

The appellant's service medical records, to include physical 
examination reports dated in March 1945, November 1946, and 
August 1950, are negative for complaint, manifestation or 
diagnosis of a back disability.  His separation examination 
in October 1951 indicated a "normal" clinical evaluation of 
the "spine, other musculoskeletal."  There is no report of 
an in- service back injury during service.

The appellant first reported injuring his back in January 
1951 on his original Application for Compensation or Pension 
received in July 1964.  At that time, he reported back 
treatments at a Field Hospital in Andong, Korea.  However, he 
denied any post- service treatment by civilian physicians.

A July 1964 report of physical examination from J.H.W., M.D., 
recorded the appellant's complaint of recurrent backache, 
which was worse the past few years, following his back injury 
in 1951.  At that time, he complained of pain in the thoracic 
spine which radiated to both arms.  The physical findings 
were "negative," but he was given diagnoses of questionable 
old compression fracture and muscle strain.  It was noted 
that he should undergo a work- up in a VA hospital. 

On VA orthopedic examination, dated in August 1964, the 
appellant reported that, while being treated at the aid 
station for his complaint of pain in the left wrist and upper 
back, he was told that nothing was wrong with his back.  His 
wrist was casted, and he did not seek further treatment.  
During the remainder of his period of duty, he had an 
occasional distress in his upper back which did not bother 
him much "until about six years ago."  Thereafter, his pain 
became gradually worse.  His physical examination was 
significant for slight scoliotic curving to the right of the 
dorsal spine with slight guarding on forced movement as well 
as slight left lateral curvature in the lumbar spine.  His x- 
ray examination of the dorsal and cervical spine was 
essentially normal without evidence of previous injury.  He 
was given a diagnosis of healed contusion and strain of the 
spine.

In January 1971, the appellant was hospitalized at Bernalillo 
County Medical Center following a serious motor vehicle- 
pedestrian accident which resulted in multiple lacerations 
and bone fractures of the lower extremities.  He was 
transferred to a VA hospital for continued treatment of these 
conditions in February 1971.  Records from the Social 
Security Administration included an April 1979 diagnosis of 
degenerative arthritis of the lumbosacral and cervical 
spines.  A November 1979 report from A.R.G., M.D., noted that 
the appellant's lumbar spine disability was considered a 
minor, but chronic, disability.

By letter dated in June 1982, M.G.R., M.D., P.A., noted the 
appellant's lay history of an in- service back injury, which 
was treated by taping, and subsequent complaint of chronic 
pain of the lower and middle back.  He treated himself by 
home physio- therapy upon separation, and stopped working in 
1963 due to back pain and leg weakness.  He aggravated his 
pre- existing painful back condition in a serious accident in 
1971.  His physical examination was significant for muscle 
tenderness of the trapezii and limitation of motion of the 
cervical and lumbar spines.  His x- ray examination of the 
lumbar spine was significant for moderate irregularity of the 
right sacral joint, thinning of the disc between L4-5 and L5- 
sacrum with spurring of bodies.  There was also evidence of 
his intra medullary pin in the right femur stemming from the 
car accident as well as arthritic symphysis pubis with 
thinning and spurring of the joint.  Per the appellant's 
history, Dr. M.G.R attributed findings of disc injury and 
aggravation of latent arthritis to the appellant's 1951 
accident, but he indicated that review of earlier x- rays 
would be of value for timing those changes.

Clinical records from the University of New Mexico Medical 
Center reveal the appellant's treatment for chronic low back 
pain and degenerative joint disease beginning in the 1980's.  
In March 1991, the appellant reported motor vehicle injuries 
in 1950 and 1971, and he was given a diagnosis of chronic leg 
and back pain status post - "MVA's - probably."  There are 
two other references relating his back pain to his motor 
vehicle accidents.

The appellant's subsequent VA clinical records reveal 
diagnoses of degenerative disc disease and degenerative joint 
disease of the thoracic and lumbar spines.  In October 1991, 
his degenerative changes were described as moderate in 
degree.  His private clinical records reveal that he incurred 
a whiplash injury to the neck and shoulders in December 1993.  
An April 1994 VA clinical record noted mild kyphosis of the 
thoracic spine with an assessment of autofusion at T9-10 and 
T10-11.  In April 1996, a VA examiner opined that his 
degenerative changes, which included anterior bulging 
osteophytes of the thoracic spine with autofusion from T9- 
11, were post- traumatic in nature.  An October 1996 x- ray 
examination revealed minimal disc space narrowing at L2-3, 
L4-5 and L5- S1 with multilevel facet disease.

In May 2000, the appellant was afforded VA spine examination 
with benefit of review of his entire claims folder.  The 
appellant reported a history of experiencing low and mid- 
back discomfort following a truck turn- over accident in 
service.  His torso was taped at a field hospital, and he was 
returned to his company.  He couldn't recall being x- rayed.  
He continued his duties although his back hurt.  Upon 
discharge, he came under the care of a chiropractor for a 
period of five to six years, but he only experienced 
temporary relief of his back symptoms.  He denied that his 
back disability was aggravated by his automobile accident in 
1971, and claimed that his symptoms remained the same since 
his discharge from service.

Upon review of the claims folder, the examiner noted that the 
appellant's report of an in- service back injury with 
subsequent complaint of intermittent back pain was 
corroborated by affidavits of record.  It was noted that a 
physician and orthopedic surgeon first examined the appellant 
in 1964.  His August 1964 examination revealed minimal 
findings, mainly some minimal reproduction of discomfort on 
stressing the spine on hyperextension, with a diagnosis of 
healed contusion and strain of the spine.  It was further 
noted that, at that time, the appellant reported a history 
that his spine started bothering him some six years after 
discharge from service. 

Thereafter, the appellant alleged treatment by chiropractors, 
but such records were not of file.  His disability evaluation 
in 1979 revealed findings which were minimal or almost 
normal.  He was given a diagnosis of some degenerative 
disease in the lumbar spine and possibly in the lower 
cervical spine.  His records further showed treatment for 
back pain at the University Medical Center and VA.  Upon 
physical and x- ray examination, the examiner offered a 
diagnosis of mild spondylosis of the thoracic and lumbosacral 
spine and degenerative disc disease involving particularly 
L4-5 and L2-3 leading to mild narrowing of the disc space in 
these two areas.  There was no evidence of disc herniation or 
compromise of any nerve root or the spinal cord, and the 
cause of his pain appeared to be mechanical secondary to 
spinal spondylosis.

Based upon the above, the VA examiner offered the following 
opinion:

For a 72- year old man, the total amount of 
spondylolitic changes that this patient has in his 
spine is very small.  There was no way that I can 
personally correlate any of his complaints to an 
injury he may have sustained 50 years back.  
Certainly there is no evidence of any vertebral 
crushing or other bony infraction.  Whether these 
minimal degenerative changes were present all 
along is difficult to be sure from this 
examination, but bearing in mind that the previous 
examinations done in 1963 as well as in 1978 
showed minimal, if any, evidence of problems or 
positive findings in his lumbosacral or thoracic 
spine, would lead me to believe that the changes 
that we are seeing radiologically are more likely 
due to a natural aging process rather than due to 
a specific injury.  However, the patient feels 
rather strongly that he was left out overnight in 
the field suffering from discomfort after his 
truck turned over in 1951, and he believes that 
that is the injury that has plagued him throughout 
his life.  There is minimal, if any, evidence of 
the same as far as I can determine after a careful 
examination as well as perusal of his charts.  
That is the best judgment that I can come to 
following this examination and review.

Initially, the Board finds that the appellant's testimony, as 
well as the lay statements offered in support of his claim, 
establish that he was involved in a motor vehicle accident in 
approximately January 1951.  Furthermore, his allegations of 
treatment for back pain at a field hospital, to include 
taping and analgesics, are corroborated by lay affidavits and 
consistent with the circumstances of the combat environment.  
See generally 38 U.S.C.A. § 1154(b) (West 1991).  He concedes 
that he was returned to full duty without any further 
treatment in service, but alleges continuity of 
symptomatology.  He currently claims private chiropractic 
treatment following service, but he denied civilian treatment 
at the time of his original claim in July 1964.  

Having found that the appellant sustained a back injury in 
service, the Board, nonetheless, concludes that the evidence 
of record preponderates against his claim for service 
connection arthritis of the lumbar and thoracic spines.  In 
this respect, the evidence of record establishes that the 
appellant was discharged from service with a normal clinical 
evaluation of the "spine, other musculoskeletal."  A VA 
examination report in August 1964, which included an x- ray 
examination that was negative for abnormality evidence of 
previous injury, indicated a diagnosis of healed contusion 
and sprain of the spine.  The evidence first reflects 
degenerative changes of the lumbosacral and thoracic spines 
many years later.  Additionally, a May 2000 VA spine 
examination report, based upon review of the entire claims 
folder, indicated an opinion that the appellant's minimal 
degenerative changes are likely due to the natural aging 
process rather than a specific injury.

In reaching this conclusion, the Board is cognizant of the 
fact that the appellant has submitted evidence which tends to 
support his claim, but finds that such evidence is of 
insufficient probative value to place the merits of the claim 
in relative equipoise.  In this respect, there is a July 1964 
private consultation report which noted a "questionable" 
old compression fracture, however the physical examination at 
the time was "negative" and it was noted that a complete 
evaluation was necessary.  A June 1982 private examiner 
opinion, which attributed "disc injury" and aggravation of 
"latent arthritis" to the 1951 accident, conceded that 
review of previous x- ray examinations was necessary to 
validate the opinion.  A 1991 private examiner notation, 
which attributed back pain to motor vehicle accidents in 1950 
and 1971, is based solely on history and does not specify the 
extent of disability attributable to either accident.  
Similarly, an April 1996 notation that the degenerative 
changes in the thoracic spine were post- traumatic in nature 
did not attribute such findings to the in- service injury as 
opposed to the other documented traumatic injuries to the 
back.  As stated above, the May 2000 VA spine examination 
opinion was based upon review of the entire claims folder, to 
include review of the evidence mentioned above as well as 
interview and examination of the appellant.

To the extent that the statements submitted by the appellant 
and his lay witnesses might be taken to suggest that the 
appellant's back disability is causally related to his active 
service, the Board notes that it is well settled that lay 
statements cannot be regarded as competent evidence with 
regard to questions of medical diagnosis or etiology.  
Grottveitt v. Brown, 5 Vet.App. 91, 93 (1993).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
arthritis of the thoracic and lumbar spines.  As such, the 
benefit of the doubt rule is not for application with respect 
to the causative relationship between the appellant's in 
service back injury and his current disability.  38 C.F.R. 
§ 3.102 (2000).  See Libertine v. Brown, 9 Vet.App. 521, 524 
(1996) (benefit of doubt rule under 38 U.S.C.A. § 1154(b) 
only involves issues concerning the events claimed to have 
incurred in- service, and does not extend to the issue of 
medical diagnosis or nexus).

Finally, the Board notes that the appellant has been provided 
medical examination and review of his claims folder in an 
attempt to substantiate his entitlement to the benefits 
sought.  See Floyd D. Spence National Defense Authorization 
Act for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)).  The Board further notes 
that the RO has attempted to obtain all medical records 
identified by the appellant as pertinent to his claim on 
appeal, to include an archives search for his claimed VA 
records in the 1960's.  As to his private clinical records, 
the appellant has indicated that no further records are 
available.  Accordingly, the Board is of the opinion that 
further development of the claim is not warranted.


ORDER

Entitlement to service connection for arthritis of the 
thoracic and lumbar spines.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

